Pm W NO fF

oO wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

23

Te

26
27
28

Case 2:19-cm-00358-UA Document 3 Filed 10/21/19 Page 1iof3 Page |ID#:7

   

      

IEORNIA

RAL DISTRICT OF CA SEPUTY |

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

CR MISC. nq. 9G M I

IN THE MATTER OF THE SEIZURE

 

   

)
OF $85,177.00 IN U.S. CURRENCY ) -
AND $488,789.00 IN U.S. ) FPROPOCSED] ORDER EXTENDING
CURRENCY ) UNITED STATES OF AMERICA’S TIME
) TO FILE COMPLAINT FOR
) FORFEITURE
)

 

 

 

Pursuant to the stipulation and request of the parties, and
good cause appearing therefor, IT IS ORDERED that, pursuant to 18
U.S.C. § 983(a) (3) (A), the deadline by which the United States of
America shall be required to file a complaint for forfeiture with
/ /
/ /
/ be
pF
(Fo |
/ x} at
cD,
a
SIS
[7

 

™NSR NE GEG GGG

 

 
m WwW NY

a nH Ow

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cm-00358-UA Document 3 Filed 10/21/19 Page 2o0f3 Page |ID#:8

respect to $85,177.00 in U.S. Currency and $488,789.00 in U.S.

Currency shall be extended to December 7, 2019.

 

DATED: (0 (24 | (4

PRESENTED BY:

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

STEVEN R. WELK

Assistant United States Attorney
Chief, Asset Forfeiture Section

/s/
BRENT A. WHITTLESEY
Assistant United States Attorney

Attorneys for
United States of America

OTS DB. WRIGHT H

 

UNITED STATES DISTRICT JUDGE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cm-00358-UA Document 3 Filed 10/21/19 Page 30f3 Page ID#:9

PROOF OF SERVICE BY MAILING

 

IT am a citizen of the United States and a resident of or
employed in Los Angeles County, California; my business address is
the Office of United States Attorney, 312 North Spring Street, 14th
Floor, Los Angeles, California 90012; I am over the age of 18; and I
am not a party to the above-titled action;

On October 21, 2019, I served a copy of: [PROPOSED] ORDER

EXTENDING UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR

 

FORFEITURE on each person or entity named below by enclosing a copy
in an envelope addressed as shown below and placing the envelope for
collection and mailing on the date shown below following our ordinary
office practices.
TO: Victor Sherman, Esq.
11400 W. Olympic Bl., Suite 1500
Los Angeles, CA 90064
I am readily familiar with the practice of this office for
collection and processing correspondence for mailing. On the same
day that correspondence is placed for collection and mailing, it is
deposited in the ordinary course of business with the United States
Postal Service in a sealed envelope with postage fully prepaid.
This Certificate is executed on October 21, 2019, at Los

Angeles, California. I certify under penalty of perjury that the

Aen
TARK/B. VAVERE

Senior Paralegal, FSA

foregoing is true and correct.

 

 
